           Case 5:20-cv-00908-D Document 8 Filed 10/02/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

KAREN AND SHELDON STONE, et al., )
                                 )
         Plaintiffs,             )
                                 )
v.                               )                Case No. CIV-20-908-D
                                 )
MIDWEST CITY-DEL CITY PUBLIC     )
SCHOOLDISTRICT, et al.,          )
                                 )
         Defendants.             )


                                           ORDER

       Before the Court is Plaintiffs’ Application for Leave to Amend Complaint and

Motion to Stay Briefing on Defendants’ Motions to Dismiss [Doc. No. 6]. Upon

consideration, the Court finds that it should be granted in part and denied in part, as set

forth herein.

       Following the removal of this case to federal court, it is governed by the Federal

Rules of Civil Procedure. See Fed. R. Civ. P. 81(c)(1). Rule 15(a) provides in pertinent

part: “A party may amend its pleading once as a matter of course within: . . . 21 days after

service of a motion under Rule 12(b).” See Fed. R. Civ. P. 15(a)(1)(B). Defendants filed

Rule 12(b)(6) motions less than 21 days ago on September 14, 2020. Therefore, even

though Defendants may object to an amendment (see Mot., ¶ 4), the Court finds that

Plaintiffs are authorized to file their proposed First Amended Complaint as a matter of

right, by operation of Rule 15(a)(1)(B).
           Case 5:20-cv-00908-D Document 8 Filed 10/02/20 Page 2 of 2




       Defendants’ pending motions to dismiss under Rule 12(b)(6) challenge the

sufficiency of Plaintiffs’ original petition. Plaintiffs’ amended pleading “supersedes the

original and renders it of no legal effect.” Davis v. TXO Prod. Corp., 929 F.2d 1515, 1517

(10th Cir. 1991) (internal quotation omitted); see Predator Int’l, Inc. v. Gamo Outdoor

USA, Inc., 793 F.3d 1177, 1180-81 (10th Cir. 2015); Mink v. Suthers, 482 F.3d 1244, 1254

(10th Cir. 2007). Therefore, because Plaintiffs’ filing of their First Amended Complaint

renders Defendants’ motions moot, there is no need to stay further briefing of the motions. 1

       IT IS THEREFORE ORDERED that Plaintiffs’ Application for Leave to Amend

Complaint and Motion to Stay Briefing on Defendants’ Motions to Dismiss [Doc. No. 6]

is GRANTED in part and DENIED in part. Plaintiffs shall file their proposed First

Amended Complaint [Doc. No. 6-1] within 7 days from the date of this Order. No further

briefing of Defendants’ motions is needed.

       IT IS FURTHER ORDERED that Defendants’ Motions to Dismiss [Doc. Nos. 3

and 4] are DENIED without prejudice to resubmission, if appropriate, in response to the

First Amended Complaint.

       IT IS SO ORDERED this 2nd day of October, 2020.




       1
         In so holding, the Court expresses no opinion on the sufficiency of the First Amended
Complaint to correct the alleged deficiencies raised by the motions.
                                              2
